Title: Thomas Jefferson to William Duane, 25 October 1810
From: Jefferson, Thomas
To: Duane, William


          
            Dear Sir
            Monticello Oct. 25. 10.
          
           I now return the translated sheets. you will find in them some pencilled words, chiefly corrections of errors in the copyist. in one part they are something more. having retained a copy of the part I translated & forwarded to you in my first letter, I was enabled to collate that with the corresponding part now inclosed, and I found, in a few instances, changes in the structure of the sentence Etc which tho’ equivalent to the author’s own, yet were not exactly in the form he had chosen. knowing his precision of idea, and his attention to the choice of words for expressing them, I apprehended he might be dissatisfied would be better satisfied with our adherence to his forms of expression as far as the genius of the two languages would admit. I made the notes therefore merely with a view of recommending this generally. I will furnish you in due time with a very short epistle of the author to the reader, to be prefixed to the work. I salute you with esteem & respect
          
            Th:
            Jefferson
        